MONROE, J.
Plaintiff prosecutes this appeal from a verdict and judgment rejecting his claim for damages for personal injuries alleged to have been sustained through the fault of the defendant.
He alleges that he was driving a bnggy down Camp street in the direction of Canal street, and that, near Gravier street, whilst he was endeavoring to turn out of the way, one of defendant’s cars ran into the buggy, from behind, inflicting injury upon his horse, buggy, and himself to the amount of $15,-123, for which he prays for judgment.
Plaintiff offered his own testimony, that of a man named Lynch, and that of a boy named Katz in support of his theory of the accident; and defendant offered the testimony of the conductor of the car in question, that of the motorman, and that of a passenger named Mallo, who was standing on the rear platform of the car. From the testimony of defendant’s witnesses it would appear that plaintiff’s buggy was clear of the car track, with the head of the horse pointed out Gravier street, near the lower side, in the direction of the river, and that, the front of the car having passed without any collision, the buggy was backed, or turned, in such a manner as to bring its left hind wheel in contact with the rear platform of the car, resulting in considerable injury to the buggy, and some injury to the horse and driver. The jury before which the case was tried, apparently, accepted the testimony of defendant’s witnesses as giving the correct version of the matter, and, after comparing that testimony with the testimony offered on behalf of plaintiff’s witnesses, we agree with the jury, and are of the opinion that defendant’s employes were not at fault.
The judgment appealed from is therefore affirmed.